               UNITED STATES DISTRICT COURT
             FOR THE DISTRICT OF RHODE ISLAND

DEUTSCHE BANK NATIONAL TRUST Co.,
As Indenture Trustee for American
Home Mortgage Investment Trust 2005-25
     Plaintiff,


     v.                                    C.A. No.    18-213-WES


MARY-ANNE PANARO-GRADY, et al.,
     Defendants.


                              JUDGMENT

    This action came to be heard before the Court and a
decision has been rendered.   Upon consideration whereof, it is
now hereby ordered, adjudged, and decreed as follows:

    Pursuant to this Court’s Text Order dated November 13, 2018
entering the Stipulation of Judgement (ECF No. 37), judgment is
hereby entered for Plaintiff, Deutsche Bank National Trust Co.,
as Indenture Trustee for American Home Mortgage Investment Trust
2005-25, and against the Defendant, Mary-Anne Panaro-Grady in
accordance with Fed. R. Civ. P. 58.




    November 14, 2018                 By the Court:


                                      /s/Hanorah Tyer-Witek,
                                      Clerk of Court
